[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________               FILED
                                                 U.S. COURT OF APPEALS
                         No. 07-15170              ELEVENTH CIRCUIT
                                                        May 5, 2008
                     Non-Argument Calendar
                                                    THOMAS K. KAHN
                   ________________________
                                                         CLERK

                 D. C. Docket No. 07-21093-CV-JLK

JOHN JAFFE,
BARBARA JAFFE,

                                   Plaintiffs-Third-Party-Defendants-
                                   Counter-Defendants-Appellees,

                              versus

BANK OF AMERICA, N.A.,

                                   Defendant-Third-Party-Defendant-
                                   Counter-Claimant-Appellee,

FOSHAN POLY MARINE ENGINEERING,
CO., LTD.

                                   Third-Party-Defendant-
                                   Counter-Defendant,

AGRICULTURAL BANK OF CHINA,

                                   Intervenor-Third-Party-Defendant-
                                   Counter-Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (May 5, 2008)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Agricultural Bank of China appeals the district court’s continuation of a

preliminary injunction, enjoining Bank of America from honoring letter of credit

#3063656 obtained by John and Barbara Jaffe in connection with the construction

of a luxury yacht. After review of the record and the parties’ briefs, we conclude

the district court did not abuse its discretion in continuing the injunction. See

BellSouth Telecomms., Inc. v. MCIMetro Access Transmission Servs., LLC, 425
F.3d 964, 968 (11th Cir. 2005) (reviewing the district court’s grant of preliminary

injunction for abuse of discretion). The district court did not abuse its discretion

in concluding the Jaffes met the prerequisites for the issuance of an injunction:

(1) a substantial likelihood the movant will prevail on the merits; (2) a substantial

threat the movant will suffer irreparable injury if the injunction is not granted;

(3) the threatened injury to the movant outweighs the threatened harm to the




                                           2
opposing party; and (4) granting the injunction is not adverse to the public

interest. See id. Thus, we affirm the district court.

      AFFIRMED.




                                          3